DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches the combination of: 
“receiving, from a particular one of the electronic devices, order information for a venue associated with the venue-specific application; and 
in response to receiving the order information, sending, to a computing system associated with the venue, for display in a graphical user interface, data indicating the updated location of the particular one of the plurality of mobile electronic devices,” as recited in claim 21. 
Claim 30 recites similar limitations as set forth in claim 21, and therefore is patentable over the prior art.  
Claims 22-29, 31-35 and 37-40 depend, directly or indirectly from claims 21 or 30, and are patentable based on their dependency.

Prior art, U.S. Patent Appl. Pub. No. 2003/0060212 (Thomas) discloses techniques for location tracking, location utilization, and dissemination and management of location information. As a location monitoring system, one embodiment includes at least a plurality of mobile computing devices supported by a wireless network, and a 
However, Thomas fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2003/0069789 (Gathman et al.) discloses a virtual ticket control system for upgrading tickets of customers to a public facility. The virtual ticket control system comprises: 1) a plurality of access points disposed throughout the public facility, each of the access points establishing a communication link to at least one of a plurality of virtual ticket devices used by customers and receiving at least one virtual ticket transmitted by the at least one virtual ticket device; 2) a memory for storing a seating database identifying empty seats in the public facility and occupied seats in the public facility; and 3) a ticket upgrade controller coupled to the plurality of access points and the memory and capable of receiving a first virtual ticket from a first one of the plurality of virtual ticket devices. The ticket upgrade controller compares a location of a first seat associated with the first virtual ticket with the seating database and identifies a first empty seat having a more desirable location than the first seat location. The ticket upgrade controller generates a ticket upgrade offer message associated with the first empty seat and transmits the ticket upgrade offer message to the first virtual ticket device. 
However, Gathman et al. fails to teach the above patentable features. 

However, Leifer fails to teach the above patentable features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.